In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00136-CV


         FILOMENO GARCIA, VERONICA GARCIA, EUSEBIO PALACIOS,
     JULIA JUAREZ, AND ALL CURRENT OCCUPANTS 1301 WESTMORELAND
                ROAD, RED OAK, TEXAS 75154, APPELLANTS

                                           V.

              JP MORGAN CHASE BANK, N.A., ITS OFFICERS, AGENTS,
                   ASSIGNEES, AND ASSOCIATES, APPELLEES

                      On Appeal from the County Court at Law No. 1
                                    Ellis County, Texas
               Trial Court No. 13-C-3097, Honorable Jim Chapman, Presiding

                                       May 5, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellants filed a notice of appeal on March 26, 2014, but failed to pay the $195

filing fee required under Texas Rule of Appellate Procedure 5. The notice of appeal

was originally filed in the 10th Court of Appeals, and notice was given appellants of the

defect and that the filing fee needed to be paid. The matter was then transferred to the

7th Court, and we too informed appellants, by letter dated April 16, 2014, that the filing

fee was outstanding and that the appeal would be dismissed unless it was paid within
ten days from the April 16th letter. TEX. R. APP. P. 42.3(c); see Holt v. F.F. Enterprises,

990 S.W.2d 756 (Tex. App.—Amarillo 1998, pet. ref’d). The fee has not been paid to

date.   Nor have appellants filed affidavits of indigency or sought leave to proceed

without the payment of fees.

        Furthermore, appellants filed a notice of appeal on March 26, 2014, from a

judgment signed on May 31, 2013. No motion for new trial or like request extending the

appellate deadline was filed. Consequently, appellants had until July 1, 2013, to file a

notice of appeal. Appellants did not do so. Thereafter, we afforded them an opportunity

to explain why notice was untimely and why we had jurisdiction over the appeal. To

date no response has been received.         Given these circumstances, we cannot but

conclude that we lack jurisdiction over the appeal.

        Because appellants have failed to pay the requisite filing fee as directed by the

court and notice was late, we dismiss the appeal.



                                                Per Curiam




                                            2